Kleinfeld v Rand (2016 NY Slip Op 06751)





Kleinfeld v Rand


2016 NY Slip Op 06751


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1896 158629/14

[*1]Eve Kleinfeld, Plaintiff-Appellant,
vMarnin Rand, Defendant-Respondent.


Garvey Schubert Barer, New York (Maurice W. Heller of counsel), for appellant.
Borenstein McConnell & Calpin, P.C., Brooklyn (Abraham Borenstein of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered May 1, 2015, which granted defendant's motion to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law, without costs, and the motion denied.
Dismissal of the complaint for lack of personal jurisdiction was improper in this action on defendant's guaranty of a promissory note. Defendant is a New Jersey resident, but he came to New York two or three times — once or twice to negotiate the terms of the note, and once to negotiate his guaranty. Negotiating the terms of a note constitutes the transaction of business (see San Ysidro Corp. v Robinow, 1 AD3d 185, 187 [1st Dept 2003]; CPLR 302[a][1]), and by analogy, so does negotiating the terms of a guaranty of a note.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK